Citation Nr: 0301870	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  92-53 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from August 1965 to July 1967.

This appeal originally arose from an April 1991 rating 
decision by the Winston-Salem, North Carolina Regional Office 
(RO) of the Department of Veterans Affairs (VA) which 
declined to reopen a claim for service connection for PTSD.  
In an April 1994 decision, the Board of Veterans' Appeals 
(Board) reopened a claim for service connection for PTSD, but 
denied the claim on the merits.  The veteran subsequently 
appealed this decision to the Court of Appeals for Veterans 
Claims (Court) (previously known as the United States Court 
of Veteran's Appeals).  In September 1996, the Court issued a 
memorandum decision which vacated the Board's decision and 
remanded the case to the Board for additional development.  

In April 1997, the Board remanded the case to the RO for 
additional evidentiary and due process development.  In that 
remand, the Board noted that the issue on appeal had been 
restyled, as the Court had found error in the Board's failure 
to consider the question of entitlement to service connection 
for a psychiatric disability other than PTSD.  The Board 
further noted in the remand that the issue on appeal had also 
been restyled to reflect the reopened status of the claim, 
despite the fact that the April 1994 Board decision had been 
vacated, because the Court appeared to indicate that the 
claim would remain reopened.  The Board remanded the claim 
once again in June 1999.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's acquired psychiatric disorder, primarily 
diagnosed as paranoid type schizophrenia, was first 
manifested many years after service, and the preponderance of 
the evidence establishes that his acquired psychiatric 
disorder is not causally related to events in service.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. §§ 3.303(c), 3.307(a), 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and provide notice

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  As an 
initial matter, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 became effective 
during the pendency of this appeal.  Among other things, this 
law requires VA to notify a claimant of the information and 
evidence necessary to substantiate a claim and includes other 
notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  On July 
18, 2002, the RO sent the veteran and his representative a 
letter notifying them of the section 5103 requirements.  An 
October 8, 2002 SSOC fully addressed the relevant section 
5103 criteria.  Throughout the claims process since 1991, the 
RO has sent the veteran numerous correspondences which have 
advised him of the types of evidence and information needed 
to substantiate his claim, and which party was responsible 
for obtaining such evidence.  As addressed below, the veteran 
has been advised of two evidentiary deficiencies in this case 
and notified that he held the ultimate responsibility in 
providing this evidence to substantiate his claim.

In sum, the documents sent to the veteran have provided him 
notice of the evidentiary requirements to substantiate a 
service connection claim, to include the specific 
requirements for establishing service connection for PTSD.  
He was specifically informed that VA assumed responsibility 
for obtaining records from the military, VA and the Social 
Security Administration (SSA) and NPRC; that his failure to 
provide information required by the NPRC prevented any 
further verification of one of his claimed PTSD stressors; 
that VA would assist him in obtaining any private evidence or 
information upon request; that VA was unable to obtain 
clinical records from Victor Mallenbaum, Ph. D., after two 
unsuccessful record requests; and that he had the ultimate 
responsibility for providing clinical records from Dr. 
Mallenbaum and establishing that his psychiatric condition 
was incurred in or aggravated by service.  By means of a 
Statement of the Case (SOC), Supplemental Statements of the 
Case (SSOC) and several letters, the RO has periodically 
notified the veteran and his representative of the evidence 
obtained and reviewed in denying his claim.  The Board finds 
that VA has satisfied the notice requirements of 38 U.S.C.A. 
§ 5103.  

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).  In this case, 
VA has obtained the veteran's service medical records, his 
service personnel records, his VA clinical records, and his 
claims information from SSA.  These records appear complete.

In this case, the RO has sought to verify stressors 
identified by the veteran as productive of his PTSD.  By 
letter dated January 1998, NPRC indicated that corroborating 
the veteran's claim of encountering a cobra in Vietnam would 
not be verifiable absent a report being filed, which the 
veteran has not claimed.  NPRC, however, was able to verify 
that cobras are indigenous to Southeast Asia.  NPRC was also 
able to provide verification that the Defense Intelligence 
Agency (DIA) U.S. Personnel, Southeast Asia (and Selected 
Foreign National) Report, dated March 9, 1991, did not list 
the veteran as being a POW in Vietnam.  NPRC noted that 
corroboration of such an event could potentially be found in 
Morning Reports (MR's), and that a request for MR's required 
a description of the event within a 3-month period of the 
occurrence.  

On several occasions, the RO attempted to corroborate the 
veteran's alleged POW experience during the time period of 
January 1967 through July 1967 provided by the veteran, but 
was notified by NPRC that a search for morning reports had to 
be limited to 3-month increments.  In an attempt to work 
within NPRC parameters, the RO sent the veteran and his 
representative a letter, dated on November 3, 2000, which 
stated as follows:

We are working on your claim.  However we need 
more information before we can complete our 
action.

Review of your military records, shows that 
the records contained a training certificate 
that indicates you had attended a 181 hour 
(Toll Test Facilities Controller) at the 1st 
Brigade Signal School in Saigon.

We would like to know if you remember (Toll 
Test Facilities Controller) this course in 
Saigon?  If yes, did POW incident occur before 
or after Saigon?

We have enclosed a VA Form 21-4138, (Statement 
in Support of Claim) for your return response.

This evidence should be submitted as soon as 
possible, preferably within 60 days.  Please 
show veteran's full name and VA file number on 
all correspondence or evidence submitted.

(emphasis original).

The veteran, however, did not respond to this reasonable and 
necessary information request from the RO.  In an SSOC dated 
October 8, 2002, the RO notified the veteran and his 
representative that verification of his POW stressor could 
not be ascertained without his cooperation in providing 
further detail pertaining to his claimed period of captivity 
in 1967.  Interestingly, the Board notes that the veteran's 
statements during a September 1998 examination reflect his 
report that his unit leaders in service did not believe his 
claim of a being a POW, and that he specifically denied POW 
status on his original Application for Compensation or 
Pension received in July 1978.  In the absence of the 
veteran's cooperation, VA has no further duty to verify his 
claimed POW stressor.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 
2001); 38 C.F.R. § 3.159(c)(2)(i) (2002) (in the case of 
records requested to corroborate a claimed stressful event in 
service, a claimant must to provide information sufficient 
for the records custodian to conduct a search of the 
corroborative records).  See also Hayes v. Brown, 5 Vet. App. 
60, 68 (1993) (a claimant must cooperate by providing 
information within his/her control; If a veteran wishes help, 
he cannot passively wait for it in circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence).  

Furthermore, as addressed below, the Board finds that the 
preponderance of the evidence establishes that the veteran 
does not have PTSD.  The Board further finds that the 
veteran's claimed POW experience has not been specifically 
identified by any examiner as having a nexus to any currently 
diagnosed psychiatric disorder.  Moreover, as the claimed POW 
experience was less than 30 days in duration, the presumptive 
provisions pertaining to former POW's do not apply.  See 
38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. § 3.309(c) 
(2002).  Accordingly, the Board finds that the veteran's 
claimed POW status has no relevance to the case at hand.  The 
Board also notes that the records contain conflicting reports 
by the veteran of additional in-service stressors, such as 
whether or not he was involved in combat, which he did not 
request to be verified nor has been identified by any 
examiner as productive of his PTSD.  Notwithstanding the VCAA 
provisions, the Board finds it futile to assist in obtaining 
evidence where, even if true, would not provide the requisite 
evidence to substantiate the claim.  See generally Meyer v. 
Brown, 9 Vet. App. 425, 430 (1996) (citing Johnson v. Brown, 
8 Vet. App. 423, 427 (1995).  The Board, therefore, finds 
that the provisions of 38 U.S.C.A. § 5103A(b)(3) have been 
satisfied.

VA also has an obligation to assist a claimant in obtaining 
non-federal records which the claimant adequately identifies 
to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) 
(West Supp. 2001).  Throughout the course of this appeal, the 
veteran has been requested to identify all private providers 
of treatment for his psychiatric disorder and to authorize VA 
to obtain those records on his behalf.  In this case, VA has 
been able to obtain clinical records from numerous private 
providers of treatment since 1977, and the veteran's attorney 
has also assisted VA by submitting the veteran's relevant 
treatment records.  The veteran has not identified any 
pertinent treatment records prior to 1977.  In this case, the 
only outstanding request for private evidence consists of 
clinical records from Dr. Mallenbaum.  In February 1997, the 
veteran's attorney submitted a written summary of treatment 
provided by Dr. Mallenbaum in lieu of his handwritten 
treatment records.  

By letter dated on August 17, 1998, the RO requested from Dr. 
Mallenbaum copies of the veteran's treatment records, but no 
reply was received.  The veteran and his attorney were 
informed of the record request, were advised that providing 
the records directly to the RO would help expedite the claim, 
and notified that, if a reply was not received in 60 days, 
the claim would be considered based on the evidence of 
record.  By letter dated April 5, 2000, the RO made a follow-
up request for copies of medical records from Dr. Mallenbaum, 
but no reply was received.  Again, by letter dated April 5, 
2000, the veteran and his attorney were informed of the 
record request, were advised that providing the records 
directly to the RO would help expedite the claim, and 
notified that, if a reply was not received in 60 days, the 
claim would be considered based on the evidence of record.  
See 38 C.F.R. § 3.159(e) (2002) (for non-federal records, VA 
may provide notice of an inability to obtain records at the 
same time it makes its final attempt to obtain the relevant 
records).  Although clinical records from Dr. Mallenbaum have 
not been received, the Board finds that the provisions of 
38 U.S.C.A. § 5103A(b)(1) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  In this case, VA has provided the 
veteran several VA examinations.  Most recently, the veteran 
was provided a special psychiatric examination in February 
2002 with benefit of review of the claims folder.  This 
examination, which includes an addendum dated May 2002, 
addresses all potential psychiatric diagnoses of the veteran 
and provides opinion as to whether any of those diagnoses had 
a relationship to event(s) in service.  The Board finds that 
the examiner's opinion is clear, unequivocal, and well 
reasoned.  As evidenced by the "Review of Medical Records" 
section, the opinion is based on a thorough review of the 
medical records in this case.  This examination report is 
clearly adequate for rating purposes, see 38 C.F.R. § 4.1, 
and fully complies with the Court's remand order dated 
September 1996.  

On this record, the Board further finds that there is now 
sufficient evidence of record to make a decision on this 
claim, that the notice and duty to assist provisions of the 
VCAA have been satisfied, and that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claim.

II.  Applicable law and regulations

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  According to 
his statements of record, he first claims psychiatric 
treatment in service.  He primarily claims exposure to two 
separate PTSD stressors in service.  One event involved an 
encounter with a cobra while stationed in Vietnam.  Another 
event involved a three-day experience as a POW during the 
time period of January 1967 through July 1967.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
1991).  A psychosis which manifests itself to a degree of 10 
percent or more within one year from separation from active 
service may be service connected even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2002).  Schizophrenia and schizoaffective disorder are forms 
of psychotic disorder.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9201-9211 (2002).  A personality disorder, which is not 
considered a disease or injury within the meaning of VA laws 
and regulations, is not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (2002); Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  

The term "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained or interned in line of duty by an enemy 
government or its agents, or a hostile force, during a period 
of war or by a foreign government or its agents, or a hostile 
force, under circumstances which VA finds to have been 
comparable to the circumstances under which persons have 
generally been forcibly detained or interned by enemy 
governments during periods of war.  38 U.S.C.A. § 101(32) 
(West 1991).  In the case of a veteran who is a former POW 
and who was detained or interned for not less than thirty 
(30) days, presumptive service connection for psychosis, any 
of the anxiety states and dysthymic disorder (or depressive 
neurosis) will be established if manifest to a degree of 10 
percent or more after active military service.  38 U.S.C.A. 
§ 1112(b) (West 1991); 38 C.F.R. § 3.309(c) (2002) (emphasis 
added).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2002).  
Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre-
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).  

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service.  38 C.F.R. § 3.306(a) (2002).  A 
psychosis which pre-existed service and manifests itself to a 
degree of 10 percent or more during service may also be 
presumed service connected.  38 U.S.C.A. § 1112(a) (West 
1991).  See Splane v. West, 216 F. 3d 1058 (2000); 67 Fed. 
Reg. 67792-67793 (Nov. 6, 2002).  Clear and unmistakable 
evidence is required to rebut this presumption.  38 C.F.R. 
§ 3.306(b) (2002).  However, where a disability merely 
undergoes a temporary worsening of symptoms and not a 
permanent increase in the actual disability, the aggravation 
may not be conceded.  Id., see also Hunt v. Derwinski, 1 
Vet.App. 292, 297 (1991) (temporary or intermittent flare-ups 
during service of a pre-existing disease or disability is not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.")

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

III.  Factual summary

The veteran's service medical records reflect his report of 
"DEPRESSION OR EXCESSIVE WORRY" at the time of his 
induction examination in August 1965.  His psychiatric 
examination, however, revealed a "NORMAL" psychiatric 
status.  His clinical records show treatment for various 
medical conditions such as corns and calluses, heat rash, 
upper respiratory infection (URI) and pneumonitis.  In 
February 1967, he reported to the dispensary due to complaint 
of fatigue and was determined to have parasitic disease by 
stool sample.  For several weeks, he was treated with 
Dithiazanine and Telvex.  His clinical records are negative 
for complaint, findings, or treatment regarding any 
psychiatric disorder.  On his separation examination in July 
1967, he specifically denied psychiatric complaints, to 
include "FREQUENT TROUBLE SLEEPING," "FREQUENT OR 
TERRIFYING NIGHTMARES," "DEPRESSION OR EXCESSIVE WORRY" 
and/or "NERVOUS TROUBLE OF ANY SORT."  He certified this 
statement as true and complete to the best of his knowledge 
under the penalties for making dishonest or false statements.  
His psychiatric examination revealed a "NORMAL" psychiatric 
status.  

The veteran's service personnel records reveal that his 
military occupational specialty (MOS) was as an equipment 
repairman.  He served in Vietnam from September 1966 to July 
1967 with "HHC 41st Sig Bn" as a "Fxd Sta Tech Con."  He 
attended a Toll Test Facilities Controller Course from March 
27, 1967 to April 16, 1967 in Saigon, Vietnam.  He was not 
awarded any decorations or citations for participation in 
combat, and was not documented to have been a POW.  There is 
also no report of him having time lost or incurring a 
punishment due to being absent without leave (AWOL).

The veteran's medical records first reflect his involuntary 
psychiatric admission to the Mandala Center in April 1977.  
He was referred by the Guilford County Mental Health Clinic 
after praying loudly in public with paranoid delusions that 
people were shooting at him.  He was demanding people to call 
him "Reverend" although he had no religious training.  He 
reported a separation from his wife the previous summer due 
to marital difficulties.  It was noted that his 
hospitalization appeared to have been precipitated by 
increasing stress, abuse of alcohol and drugs, and the 
realization that his wife was determined to get a divorce.  
Psychological testing by the Minnesota Multiphasic 
Personality Inventory (MMPI) indicated an emotionally 
unstable personality with anti-social, paranoid and 
hysterical traits.  He tended to have much poorly controlled 
anger resulting in temper outbursts and sensitivity to 
regression.  He tended to vent his anger in antisocial ways 
while being seen as a very "sociable" individual who 
attempted to manipulate others for his own gain.  He tended 
to have much suspiciousness and paranoid ideation.  At times, 
he tended to be aggressive which might have resulted in 
homicidal threats.  It was possible that he was having 
withdrawal symptoms from alcohol, drugs or bromides.  
Throughout his stay, he continued with paranoid projection of 
the difficulties in his life upon others, but gradually and 
hesitantly became aware of his role in the relationship.  He 
was discharged with diagnoses of alcoholic paranoid state, 
marital maladjustment, and passive-dependent personality with 
paranoid and antisocial traits.

In July 1978, the veteran filed with VA a claim for non-
service connected pension.  On his application, the veteran 
affirmatively denied having been a POW in service.  See VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension), Box 10E, received July 28, 1978.  He certified this 
statement as true and complete to the best of his knowledge.  
An accompanying medical certificate from Aldo W. Mell, M.D., 
reported that the veteran's mental behavior became very 
inappropriate in April 1977 due to delusions, paranoia, 
agitation, depressive symptoms and grandiosity.  Dr. Mell 
provided a diagnosis of passive dependent personality with 
paranoid and anti-social traits with date of onset as "April 
1977 with severe recurrence February of '78."

A February 1978 record from John Umstead Hospital reveals the 
veteran's admission due to grossly psychotic behavior with 
grandiosity, persecutory delusions, disorganized thinking and 
agitated behavior.  At that time, he reported a history of 
marital problems with police involvement which began in 1976, 
and felt as if someone tried to kill him one day prior to 
admission.  He was discharged with a diagnosis of paranoid 
state, other and unspecified.  A possible diagnosis of 
hypomanic type manic depressive psychosis could not be ruled 
out.  A Comprehensive Evaluation by the Guilford County 
Mental Health Service Center in Greensboro in March 1978 
indicated diagnoses of alcoholic paranoid state and passive 
dependent personality with paranoid and anti-social traits.  
VA neuropsychiatric examination in August 1978 indicated a 
diagnosis of paranoid type schizophrenia.  

In a VA Form 21-4138 filing received in March 1979, the 
veteran claimed in service "dispensary" treatment for 
nerves and parasites while stationed in Quinnon, Vietnam in 
1966.  

In April 1979, the veteran was admitted to the VA Medical 
Center (VAMC) in Durham, North Carolina after demanding 
emergency room (ER) help and threatening ER personnel.  
During his 3-day admission, he was noted to have given 
"multiple fantastic and contradictory stories" and it was 
not clear what his previous history was prior to arrival 
(PTA).  He apparently had several previous VA admissions and 
threatened to kill the President of the U.S. on one occasion, 
and seemed extremely anxious and hostile at the time of 
admission.  On his last day of hospitalization, he became 
angry at a social worker who questioned some of the 
inconsistencies in his stories, and checked out against 
medical advice.  He was given the following assessment upon 
discharge:

It is really unclear to me how much of the 
patient's story and symptoms were real and how 
much of them were consciously fabricated, how 
much of them were unconsciously fabricated.  
It is, at any rate, clear that the patient has 
a long history of marginal adaptation to 
society per interpersonal relations, poor 
control of impulses and affect and that a 
diagnosis of borderline personality disorder 
would be indicated.  It would seem that the 
patient may be unlikely to benefit from 
hospitalization unless committed, and at this 
time the patient does not meet committable 
criteria.

The veteran's subsequent VA clinical records include the 
veteran's report, during a May 1979 consultation, of first 
seeing a psychiatrist in Vietnam "after almost being bitten 
by a cobra."  He received inpatient treatment in November 
1979 due to paranoid type schizophrenia.  An April 1980 
mental health clinic (MHC) record noted that the veteran 
continued to believe in past events which were delusional.  A 
June 1980 Agent Orange examination report noted the veteran's 
claim to have been "very nervous since 1967."  At that 
time, he reported service as a Fixed Station Transmitter 
Repair Technician and denied ever serving "out in field."  
He was unsure as to whether he was exposed to Agent Orange, 
and denied operating apparatus used for chemical spraying or 
handling bulk chemicals.  He was given an impression of 
paranoid type schizophrenia.  A March 1981 MHC record 
included his report of being a POW for 2-3 days and that he 
"never had problems before Vietnam."  In April 1981, he was 
admitted to the Fayetteville, North Carolina VAMC based on a 
diagnosis of atypical paranoid disorder which was probably 
associated with episodic alcohol abuse.

A May 1981 psychiatric evaluation by Robert Radcliffe, M.D., 
included the veteran's report of having a nervous breakdown 
while in Vietnam wherein he was "not in control, they said I 
was violent and screaming."  Post-service, he reported 
difficulty with staying in school and holding a job.  His 
mental status examination resulted in diagnoses of paranoid 
personality and schizophrenic illness, and the examiner noted 
that the veteran was a Vietnam veteran who had a 14-year 
history suggestive of suspicion and difficulty holding jobs, 
getting along with others and with some violent episodes 
requiring hospitalization.

On VA Form 21-526 received in October 1981, the veteran 
claimed being a POW for 3 days in 1966 or 1967 while 
stationed in Quinnohn, Vietnam, and further reported in 
service treatment for a "nervous breakdown" in 1966 while 
stationed in Quinnohn, Vietnam with the 41st Signal 
Battalion.  In a VA Form 21-526 received in November 1981, he 
claimed "dispensary" treatment for his nerves at both Cam 
Rahn Bay and Quinnohn, Vietnam in the Spring of 1967.  He 
indicated that he "was not put in bed, but given medicine & 
confined to quarters."

On VA neuropsychiatric examination in April 1982, the veteran 
claimed to have been "hospitalized for about 3 days while in 
Vietnam in 1967 when he was nervous but was under no 
psychiatric care and on no psychotropic medication until 
1976."  His mental status examination resulted in a 
diagnosis of paranoid type schizophrenia.  His VA clinical 
records reflect that he attended the Vietnam Group 
discussions throughout 1982.

In a VA Form 1-9 received in November 1981, the veteran 
claimed to have been "shelled" while serving with the 41st 
Signal Battalion in Quin Nohn, Vietnam.  In a personal 
hearing before the RO in June 1984, he testified to 
personally handling and spraying chemicals for defoliation 
purposes while on a three-week detail assignment.  He 
recalled working at different communication sites and 
attending a 3-week school at Saigon.  He also reported last 
being employed as a motor vehicle operator at the Dare County 
Bomb Range in 1979.  He indicated that a bombing at the range 
caused him to develop flashbacks of Vietnam.

A November 1983 VA clinical record indicated a diagnosis of 
psychosis.  A November 1984 psychiatric evaluation by Dr. 
Radcliffe noted the veteran's complaint of flashbacks 
involving vivid mental images of scenes of combat and of his 
buddies being shot or killed.  He claimed to have been 
involved in spraying Agent Orange while in Vietnam.  He had 
quit a job at a bomb range in 1979 because the bombing target 
runs reminded him too much of Vietnam and caused him to have 
flashbacks.  His mental status examination resulted in a 
diagnosis of schizophrenic illness with paranoid features by 
history.

In January 1986, the veteran was admitted to the Tidewater 
Mental Health Center in Washington, DC.  At that time, he 
reported a history of hospitalizations for schizophrenia 
since "1966."  A February 1986 evaluation by Staff 
Psychiatrist Philip Herbert, M.D., noted that the veteran was 
"a Viet Nam veteran who has had a recurrent illness 
requiring hospitalization, sometimes on an involuntary basis, 
at a number of our state hospitals, Mandala Center, and VA 
Hospitals.  Though his episode was in Viet Nam, when he was 
under stress, and responded to Prolixin, the diagnosis at 
that time was 'pinworms', and the VA, he says, has lost his 
records."  The veteran reported participation in a veterans 
therapy group, but declined to talk about his "evidently 
distressing reactions to Vietnam."  He was given a diagnosis 
of paranoid schizophrenia, in remission, by history.  His 
subsequent treatment records note his "paranoid delusions 
concerning his experience in the military" when not taking 
his medication, to include delusions of parasites and worms 
coming out of his skin.  In September 1988, the veteran 
underwent an "INITIAL PSYCHIATRIC EXAMINATION" by Cassandra 
L. Wanzo, M.D.  The examination report reads as follows:

HISTORY OF PRESENT ILLNESS:  The patient is 
not sure why he was referred to see me.  The 
patient is a very poor historian and gives a 
rather rambling and confused story about the 
"VA system."  He mentioned something about a 
"conspiracy" and "trouble with the police" 
and "crooked lawyers".  He apparently is 
trying to file for some type of disability 
hearings and stated he was denied a claim in 
1984 and since that time has been trying to 
re-process his claim and admitted he would 
like a second opinion to help him with his VA 
claim and would like a "cure for my rash."  
He admits to being hospitalized about 15 or 20 
times for psychiatric reasons and states that 
at least three of those were involuntary 
commitments.  He states he was hospitalized in 
Mandala in 1977 and that the police were 
involved in that admission and that he has 
been treated at several VA hospitals, 
including D.C., Fayetteville, Durham, Cherry 
Hospital in Goldsboro.  

SOCIAL HISTORY:  The patient states he is an 
SSI and that he has been diagnosed as paranoid 
schizophrenia.  He is currently living with 
his brother, but plans to move tomorrow to the 
_____  in Hampton, Virginia.  He states he 
last lived in Belhaven, N. C.  

PAST MEDICAL HISTORY:  The patient states that 
he is on Aristocort cream, 1.0%, for a "rash 
all over my body", and also Selsun shampoo.  
He also brought in a bottle of Prolixin, 2.5 
mg., prescribed by Dr. Boyette in Belhaven.  
The patient admits to being in Vietnam.  He 
also brought a card showing that he has an 
appointment at the Mental Health Clinic at the 
VA in Durham on 10/4/88, at 9:00 a.m.

MENTAL STATUS EXAMINATION:  Revealed an alert, 
casually-dressed, black male.  His speech was 
very circumstantial, rambling, and vague.  His 
affect was constricted.  His mood was 
irritable and paranoid.  He exhibited 
looseness of associations.  He brought with 
him a bag containing numerous papers that he 
wanted this interviewer to read, and got upset 
when the interviewer would not read all of the 
information.  When asked about not taking the 
Prolixin pills, he was delusional and believed 
that the Prolixin pills were not what they 
were and thought that the pharmacist who had 
filled them was racist and might have filled 
them with something else other than Prolixin.  
He also had the delusional idea about the rash 
all over his body, although none was evident.  
He talked about having amnesia, and again, 
talked about some "conspiracy" that his wife 
was involved in, and the "crooked lawyers".  
He apparently worked as a cab driver at one 
point, but didn't "like people sitting behind 
me" in the taxi.

ALCOHOL AND DRUGS:  He denies abuse.

DIAGNOSTIC IMPRESSION:	Axis I	Chronic paranoid 
			Schizophrenia
			PTSD
		Axis II	Deferred
		Axis III	None

PLAN: Recommend that the patient take his 
Prolixin and keep his appointment at the VA 
Mental Health Center in Durham.  He said he 
had no intention of doing this and I 
recommended that he follow up with the VA 
system where he plans to relocate in Hampton, 
VA.  The patient seemed amenable to this.


VA neuropsychiatric examination in February 1989 indicated a 
diagnosis of paranoid type schizophrenia.

A January 1990 progress note from W.L. Holton, M.D., recorded 
the following assessment:

Patient is in with history of generalized 
weakness, itching, and diagnosis of post 
traumatic stress syndrome secondary to in 
service time in Viet Nam.  Also has a 
diagnosis of having a severe reaction to Agent 
Orange and psychophrenia probably secondary to 
the above two."  

Physical examination of the veteran at that time revealed 
right otitis externa and a diffuse rash over his body 
"apparently secondary to the Agent Orange."  Dr. Holton's 
assessment included the following statement: "[p]atient has 
significant reaction to Agent Orange and obviously suffers 
from psychophrenia and post traumatic stress syndrome." 

Clinical records from Gregory Jones, M.D., a private 
physician from Belhaven Family Practice, also noted that the 
veteran had been prescribed Prolixin and Cogentin due to 
diagnoses of PTSD and schizophrenia.  Dr. Jones was treating 
the veteran for numerous physical conditions.  A February 2, 
1990 clinical record elaborated on the etiology of the 
veteran's psychiatric disorders as follows:

"[The veteran] further appears to be the 
victim of the Vietnam associated experience 
with POST TRAUMATIC SYNDROME and paranoid 
schizophrenia."

VA neuropsychiatric examination in April 1991 indicated a 
diagnosis of chronic paranoid schizophrenia.  An October 1992 
VA clinical record, noting that the veteran was referred to 
VA by Dr. Mallenbaum, recorded that the veteran was claiming 
PTSD "relating to incident with [a] 'snake.'"  At that 
time, the examiner noted that the veteran had a "poor 
memory" of [the snake] incident and that it was difficult to 
diagnose PTSD in the presence of the veteran's other 
psychological conditions.

In an undated letter received in March 1993, Dr. Holton, who 
identified himself as a Board certified Family Practician, 
noted his understanding that the veteran had an "extremely 
involved history of having been in the military service 
during the Viet Nam area" at which time he reported loading, 
unloading and distributing Agent Orange.  It was further 
noted that, in 1979, he had a flashback episode of Viet Nam 
while working for the Dare County Bombing Range and was 
hospitalized as a result of the flashback.  Dr. Holton 
provided opinion that the veteran had an "uncontrolled 
problem at the present time that involve[d] an apparent 
diagnosis of paranoid schizophrenia and that he does have a 
severe problem with a rash which may definitely stem from his 
contact with Agent Orange."

In August 1994, Victor Mallenbaum, Ph. D., provided the 
following opinion for the veteran's attorney:

In response to your inquiry, I would like to 
let you know that I have been treating [the 
veteran] for approximately two years 
concerning his Post Traumatic Stress Disorder 
and Paranoid Schizophrenia.

It is my opinion that the Paranoid 
Schizophrenia has been present for many years, 
even predating his dates of service in the 
Vietnam War.  However, it is also my opinion 
that the condition was exacerbated and 
worsened due to his experience in that war.  
It is further my opinion that his Post 
Traumatic Stress Disorder is due entirely to 
his experiences in the Vietnam War.

VA clinical record in July 1995 recorded the veteran's 
history of being a POW for 3 days in service.  At that time, 
he denied being involved in active combat, but recalled that 
his area was shot at occasionally.  He did not see any 
friends hurt or killed.  At this time, the examiner provided 
the following assessment:

"Establishing a dx of PTSD appears more 
difficult to me b/c most of the sxs he 
endorses (eg, dislike of being around people, 
nightmares of snakes, etc) could be 2° to his 
CPS.  I have referred pt to PTSD clinic ... to 
start unraveling this."

Subsequently, the veteran underwent therapy sessions at the 
VA MHC service, but no diagnosis of PTSD is recorded.

In February 1997, the veteran's attorney provided VA with a 
summary of treatment provided by Dr. Mallenbaum which, in its 
entirety, reads as follows:

I have been counseling [the appellant], a 
veteran, with an honorable discharge since 
January 1991.  [The veteran] has been seen in 
counseling sessions at least once a month 
since that time.  Sometimes he has been seen 
two visits in one month.

During our initial sessions in early 1991, a 
history of [the veteran's] life was 
established and recorded.  After the second 
session, my working diagnosis for [the 
veteran] was Paranoid Schizophrenia.

In March 1991, [the veteran] told me that he 
sometimes hears voices telling him to kill.  
He states that he is afraid of those voices 
and is afraid that he may start following 
their instructions.  He also states that he 
sometimes has "weird dreams" and says that 
they make him jump in his sleep.  While [the 
veteran] was somewhat unclear about those 
dreams, the sense I got from him was that they 
had been centered in Vietnam.

In April 1991, [the veteran] told me that 
while he was in Vietnam in 1966 and 1967, he 
started hearing Satan's voice telling him to 
kill his sergeant.  He states that he was 
attacked by a cobra while in Vietnam.  It then 
became apparent that snakes were prominent in 
some of the nightmares that he spoke about 
earlier.  He also has nightmares and 
flashbacks about being attacked.  He claims 
that he was a POW for three days.  This is 
also very unclear and I personally do not 
understand it.

In July 1991, [the veteran] told me that he 
believed that a policeman was following him 
through town on his way here.  He said that he 
was changing his route and although it is some 
miles out of the way, he will not go through 
that town anymore.

[The veteran] also told me some bizarre 
stories about being followed by FBI agents and 
CIA agents.  He stated that he once wrote a 
letter to the President, and since that time 
he believes that he has been under 
investigation.  Although I had been trying to 
convince [the veteran] to get on some 
medication, it was not until February 1992 
that [the veteran] did get back on medication.

In December 1992, [the veteran] missed his 
appointment.  He did not contact me again 
until June 1993, and the next time we met was 
in July 1993.  At that time, he told me that 
he had moved to a town closer to where we are 
located.  At that session, he also stated that 
he kept a light on at night as he is afraid of 
the dark.  During the fall of 1993, we begun 
working fairly intensively on fantasy work and 
visualization.  The attempt is to try to help 
[the veteran] become more able to 
differentiate between his fantasies and 
reality.  This becomes very difficult at times 
since [the veteran] is pretty well convinced 
that many of his fantasies are reality.  
However, he does appear to be doing somewhat 
better on his medication.  He does still 
believe the Secret Service is after him but 
does not seem to be quite as frightened 
anymore.

Later on in the spring and summer of 1994, 
[the veteran] has become must more interested 
in women and in sex.  This is considered to be 
fairly good progress since previous to now he 
has not seemed to be at all interested in sex.  
Some of his paranoia seemed to be getting 
somewhat better at this point.

In early 1995, [the veteran] stopped taking 
his medication.  We had a very long and 
intense session in January and [the veteran] 
promised to go back on his medication.  Later 
on, in February, [the veteran] told me his 
girlfriend is a drug user.  He stated that he 
was afraid that the medication that he was 
taking would make him addicted and he would 
end up the way she is.  He also told me that 
he broke off his relationship with her.

In early spring, [the veteran] told me that 
his mother was having some heart problems.  He 
appears to be very concerned about that, and 
especially since she is taking care of a 
sister of hers who is even older than she is 
and is in worse health.  [The veteran] fears 
that his mother is not able to handle this.

As the spring wore on, [the veteran] seems to 
be doing fairly well.  He states that he takes 
his medication regularly, and I believe it 
because he does appear to be doing better.  
However, he is still worried about his mother, 
whom he believes is just doing too much.

In July of 1995, [the veteran] went to the VA 
hospital and was able to get his prescription 
renewed.

In the fall of 1995, [the veteran] seemed to 
be deteriorating quite a bit.  Some very 
intense sessions were held.  Once again, the 
problem appeared to be that [the veteran's] 
fantasies were being believed by him and that 
he was escaping into a world of unreality.  
Some very intense sessions concerning reality 
contact and reality testing were held.  By the 
end of 1995 or the beginning of 1996, [the 
veteran] seemed to be improving.

Psychotherapy continued at about a once a 
month basis for much of 1996.  Some of the 
better features that occurred were that [the 
veteran] was able to get himself a little job 
during the summer of 1996 helping a tobacco 
farmer.  He also was able to get himself a job 
taking care of the lawn of a neighboring 
church.

Psychotherapy continues.  [The veteran] had 
some damage done to his mobile home during the 
hurricanes.  He does appear to be working with 
FEMA at this time at a rather realistic 
manner.  However, some fantasies do seem to be 
interfering with his functioning.  It is 
apparent that these difficulties have been 
problematic to him since his tour in Vietnam.  
It is certainly my opinion that [the 
veteran's] experiences in service in Vietnam 
are the causal factors for these psychological 
infirmities.

My last contact with [the veteran] was 
December 19, 1996.

In a Statement of Stressors received in June 1997, the 
veteran recalled that the incident involving the cobra 
occurred while walking along a mountainside near Quin Nohn, 
Vietnam sometime in late 1966 or early 1967.  He recalled 
that the cobra reared up at him, but did not strike or bite 
him.  He had nightmares as a result of this incident.  He 
further recalled a POW experience, sometime in 1967, when he 
was captured by the Viet Cong while performing duties at the 
foot of a mountain.  He was held for a period of 
approximately 3 days wherein he was tortured in an attempt to 
gather information, and he thought he would be killed.  He 
indicated that, following his release, he was interviewed by 
his commanding officer and that a report was taken.  This 
incident caused him flashbacks which led to his 
hospitalizations on several occasions.

In July 1997, VA received a statement from Gloria Staley who 
reported living with the veteran from 1987 to 1996.  She 
recalled him having frequent, severe nightmares in which it 
appeared that he was fighting someone in his sleep.  She was 
of the opinion that his nightmares were "characteristic of 
flashbacks to his military service."  She further recalled 
his symptoms of hyperactivity, nervousness and dislike of 
being around people.  

On VA examination in April 1993, the veteran reported a long 
history of nervousness with feelings of paranoia and fear 
when around people, especially in crowds.  He described ideas 
of reference and fear of being harmed.  He also reported 
recurrent nightmares of a snake he saw in Vietnam and 
indicated problems in concentration.  He said that he had 
been on medication for a long period of time with current 
treatment consisting of Prolixin, Cogentin and regular 
therapist appointments.  His medicine was of some help, but 
caused lethargy and drowsiness with him sleeping most of the 
day, but noticing increasing paranoia when the medication 
dosage was decreased.  Following mental status examination, 
the veteran was given a diagnosis of paranoid type 
schizophrenia.  A PTSD diagnosis was not found on 
examination.

By letter dated January 1998, NPRC indicated that 
corroborating the veteran's claim of encountering a cobra in 
Vietnam would not be verifiable absent a report being filed.  
NPRC did indicate that cobras were indigenous to Southeast 
Asia.  NPRC also verified that the Defense Intelligence 
Agency (DIA) U.S. Personnel, Southeast Asia (and Selected 
Foreign National) Report, dated March 9, 1991, did not list 
the veteran as being a POW in Vietnam. 

In September 1998, the veteran underwent a psychiatric 
evaluation by Dr. Ronald Rosenbaum at Eastern Carolina 
Psychiatric Services.  At that time, he reported that, during 
his tour of duty in Vietnam, he was "exposed to combat about 
5 to 6 times."  He indicated that men were killed on each 
occasion, but that none of them were his close friends or 
buddies.  He reported being honorably discharged after a 
"couple of nervous attacks in the service" where he was 
"not in control, screaming, crying, confused, no logic, 
insomnia, etc."  He further reported in service treatment 
involving medical help and being off duty for 72 hours.  The 
examiner noted that before him he had extensive reports of 
multiple admissions surrounding chronic paranoid 
schizophrenia with non compliance of medication and 
intermittent alcohol abuse.  The examiner reported the 
veteran's claim of PTSD symptoms as follows:

He reports that during his tour of duty in 
Viet Nam he was walking alone and saw a snake 
in a ditch which he describes as a cobra it 
was not bothering him but he threw a rock and 
struck it.  It made 2 to 3 passes at him "then 
I froze, it went off, I guess it was God."  He 
has had many dreams of snakes since then as 
much as 2 to 3 times a week.  He jumps in his 
sleep and wakes up screaming.  He sometimes 
dreams that somebody is aiming a gun at his 
head, at this time, he states that he does not 
experience visual hallucinations.  He has a 
startle response when people come up behind 
him.  He denies tearfulness.  He has a temper 
if provoked and says he has "a short fuse."  
When asked about assault he said "I probably 
beat my wife a few times, because she didn't 
do what I said."  He denies previous panic 
attacks or symptoms of obsessive compulsive 
disorder.  He has never had sleep paralysis.

Further symptoms of post traumatic stress 
disorder relate to an incident where he was 
taken POW for 3 days in Viet Nam.  He says he 
was captured from behind, tortured, poked and 
made to stand on hot coals.  He did not 
sustain injuries.  He says guns and knives 
were held to his throat and information was 
demanded.  He gave "my rank name and serial 
number and more."  He says he was released 
after 3 days because he had cooperated.  He 
reported to his unit and was restricted for 7 
days for Awol and was not believed.  He says 
there was no trial over this incident.

Following mental status examination, the examiner offered an 
Axis I diagnosis of chronic paranoid schizophrenia with 
residuals symptoms consisting of hyper vigilance and self 
report of auditory hallucinations.  He was given Axis II 
diagnoses of history of alcohol abuse according to documents, 
and symptoms of antisocial personality evidence in the past.  
Dr. Rosenbaum also provided the following comment:

I have no way of corroborating the traumatic 
events to which he claims he was exposed.  I 
do not believe that brief exposure to a 
poisonous snake would be sufficient stimuli to 
provoke post traumatic stress disorder 
symptoms for this length of time, if at all.  
His report of being held captive for three 
days has not been corroborated.  In addition 
the record reports an MMPI which showed 
evidence of manipulation and antisocial 
behavior as well as paranoid thinking.

In February 2002, the veteran underwent a special VA 
psychiatric examination with benefit of review of his claims 
folder.  He reported that his psychiatric difficulties 
started in 1967 and had remained the same thereafter.  He 
recalled having a nervous "breakdown" in November 1967 
wherein he became paranoid and thought he was under 
surveillance and about to be killed.  He thought that one 
soldier, named [redacted], was behind the plot.  His symptoms 
included impaired sleep, withdrawal and agitation for which 
he was given medication and returned to duty.  He denied 
being hospitalized.  He recalled being very frightened by an 
incident when, walking down a hill, he came upon a snake.  He 
threw at rock at it at which time it went after and struck at 
him, but fell short.  He had nightmares of the incident, but 
no flashbacks.  He was able to finish out his tour of duty as 
the symptoms went away with medication.  Post-service, his 
symptoms came and went until an incident in 1977 when he was 
hospitalized in Mandala Hospital.  His symptoms included 
paranoia, auditory hallucinations and ideas of reference.  
The examiner provided the following summary of review of the 
veteran's medical records:

The veteran was hospitalized in the VA in 
Fayetteville in 1981 with a diagnosis of 
atypical paranoid disorder probably associated 
with episodic alcohol abuse.  He had been in 
group therapy and was agitated and suspicious 
and felt that people were "out to get him".  
The veteran was hospitalized in 1979 in the VA 
in Fayetteville and given the diagnosis of 
schizophrenia, paranoid type.  At that time he 
was admitted to a State Hospital after 
becoming agitated, suspicious, and assaultive.  
The veteran was hospitalized in the VA in 
Durham where he was given the diagnosis of 
borderline personality disorder.  He was 
admitted after going to the emergency room 
demanding help and threatening personnel.  He 
gave a rather conflicting history, though he 
apparently has been hospitalized at several 
different VA hospitals and apparently did 
threaten to kill the President of the United 
States on one occasion, the veteran did seem 
extremely anxious and hostile at that time of 
admission.  He was seen in consultation and 
the diagnosis was schizophrenia.  Nonetheless, 
he was given the diagnosis of borderline 
personality disorder.  The veteran had an 
examination in Winston in 1993 and his 
diagnosis was schizophrenia, paranoid type.  
He has a report from Butler Hospital dated 
1978 that gave him a diagnosis of paranoid 
state, other and unspecified.  The veteran had 
another evaluation in 1982 in Winston and was 
given the diagnosis of schizophrenia, paranoid 
type.  "Service records do not note any 
psychiatric problem."  The veteran had an 
evaluation in 1988 in Greensborough and was 
given the diagnosis of chronic paranoid 
schizophrenia and PTSD.  At that time, he 
admits to "being hospitalized about 15 to 20 
times for psychiatric reasons."  At that time 
he also seemed to be delusional and referred 
to a conspiracy that his wife was involved in.  
There is no documentation about where the 
diagnosis of PTSD should come from in that 
record.  The veteran was evaluated in 1991 at 
the VA in Winston and given the diagnosis of 
chronic paranoid schizophrenia.  At that time 
there is a history of hallucinations - "The 
hallucinations tell him that people are 
against him and he ought to kill someone.""  
In general, he is able to ignore this.  He 
states he does have paranoia and 
suspiciousness.  He was given the diagnosis of 
schizophrenia, paranoid type at his 
examination in Winston in 1989.  He was seen 
by a psychologist in 1994 who was treating him 
for PTSD and schizophrenia.  At that time he 
states while in Vietnam in 1966 and 1967 he 
started hearing Satan's voice telling him to 
kill his sergeant.  He stated that he was 
attacked by a cobra while in Vietnam.  "It 
them [sic] became apparent that snakes were 
prominent in some of the nightmares that he 
spoke about earlier.  He claims that he was a 
POW for 3 days."  There was no mention of him 
being a POW in the examination performed 
today.  The veteran has some treatment notes 
dated 1997 with diagnosis of schizophrenia.  
Lastly, he had a psychiatric evaluation in 
1998 at Eastern Carolina Psychiatric Services 
with the diagnosis of chronic paranoid 
schizophrenia.  "I do not believe that brief 
exposure to a poisonous snake would be 
sufficient stimuli to provoke PTSD for this 
length of time at all."  His report of being 
held captive for 3 days has not been 
corroborated.  In addition, the record reports 
an MMPI that showed evidence of manipulation 
and anti-social behavior as well as paranoid 
thinking.

Following mental status examination, the examiner provided 
the following discussion:

The veteran did serve in Vietnam and states 
that he had been frightened by a snake.  He 
has nightmares and intrusive thoughts and does 
not like to watch snakes on television or 
think about it.  He states that he does no 
participate in social activities because he is 
suspicious and worries about the CIA.  He is 
somewhat detached and estranged from others 
but again it is because of his suspiciousness 
and paranoid symptoms.  He states he has no 
feeling of emotional numbing.

He states he has some difficulty with sleep.  
His is not especially irritable.  He is 
anxious and on guard but this is secondary to 
his suspicions and delusions.  He is also 
easily startled again secondary to his 
suspicions and delusions.  The veteran has 
some significant distress with his symptoms.  
The veteran states that his experiences in 
Vietnam have affected him in the following 
ways:  "If a cobra came after you I don't 
guess you could forget it."


The examiner then offered an Axis I diagnosis of paranoid 
type schizophrenia and an Axis II diagnosis of personality 
disorder, NOS.  These diagnoses were supported by the 
following analysis:

The veteran reports a traumatic event which 
indeed does satisfy the DSM-IV criteria for 
traumatic event.  He does have symptoms that I 
feel are as likely as not that are secondary 
to that experience with the snake but they are 
not of sufficient number or intensity to 
warrant a diagnosis of PTSD.  He does have a 
schizophrenic illness of a chronic nature that 
has been well documented.  He has been 
hospitalized on several occasions and 
evaluated numerous times.  He does have 
ongoing symptoms as a result of this 
condition.  The veteran contends that his 
symptoms first became present [when] he was in 
Vietnam in 1967.  He states he received 
treatment for it at that time.

Furthermore, the examiner offered discussion on differential 
diagnoses for psychiatric disorder.  It was indicated that 
his schizophrenic symptoms did not appear to have a medical 
or neurological etiology.  He had a schizophreniform disorder 
with psychotic symptoms which had persisted for many years.  
He did not have a mood or schizoaffective disorder due to the 
absence of hypermania or severe depression.  His clinical 
symptoms were also not consistent with psychotic disorder 
NOS, personality disorder, delusional disorder or factitious 
disorder.

In an addendum dated in May 2002, the examiner provided the 
following clarification to his February 2002 examination 
report:

In regards to the request from the VA 
concerning the remand, the instructions of the 
remand were that the veteran be given a 
diagnosis and a differential diagnosis should 
also be made; that was done.  In addition, 
now, they want to know if his psychiatric 
condition is related to military service.  
Veteran's first report of treatment that I can 
find that has been substantiated was in 1979 
when he was hospitalized in Fayetteville.  
Veteran alleges that he was hospitalize[d] and 
treated in Vietnam in 1967 but there is no 
medical record that would indicate that that 
indeed was the case.  Therefore, based on the 
data available to me now his condition had its 
first onset in 1979 and it is my opinion then 
that there is no relationship between that 
diagnosed condition of schizophrenia, paranoid 
type and his military service.  If indeed it 
can be demonstrated that he did have treatment 
for a psychiatric treatment while in Vietnam, 
my opinion would then have to be altered.

IV.  Discussion

At the outset, the Board finds that the evidence of record 
overwhelmingly demonstrates that the veteran is an unreliable 
and false historian.  In this respect, the record is replete 
with contradictory statements of material fact which cannot 
be reconciled.  In a statement certified as true and complete 
to the best of his knowledge, and subject to the penalties 
for false or dishonest statements, the veteran denied 
symptoms of sleeping difficulties, nightmares, depression, 
excessive worry or nervous trouble of any sort upon his 
separation from service, but many years later, while in 
pursuit of VA compensation, claimed in service symptoms of 
insomnia, paranoia, screaming, crying, auditory 
hallucinations and confusion.  He has variously reported 
having one to a "couple" of nervous breakdowns treated in 
service.  In May 1979, he claimed being treated by a 
psychiatrist in service.  In November 1981, he claimed 
"dispensary" treatment for his nerves by being given 
medication and being confined to quarters.  However, in April 
1982, he claimed to have been hospitalized for "3 days" due 
to nervousness but placed under no psychiatric care or 
psychotropic medication.  In February 1986, he claimed to 
have been prescribed Prolixin in service.  None of these 
claimed symptoms or treatment is reflected in the veteran's 
service medical records.

The Board also notes that, in a statement certified as true 
and complete to the best of his knowledge, the veteran 
specifically denied being a POW on his VA Form 21-526 
received in July 1978, but claimed POW status many years 
later.  In July 1995, he informed a VA clinician that he had 
never been involved in active combat, but he informed an 
examiner in 1998 of being "exposed to combat about 5 to 6 
times."  On his Agent Orange examination in June 1980, he 
had no specific knowledge of being exposed to Agent Orange.  
He also denied operating apparatus used for chemical spraying 
or handling bulk materials and having served "in the 
field."  But in June 1984, he testified to personally 
handling and spraying chemicals for defoliant purposes while 
on an undocumented three-week "detail" assignment.  In 
March 1981, he denied ever having psychological problems 
prior to his tour of duty in Vietnam, but he convinced Dr. 
Mallenbaum that he had symptoms of Paranoid Schizophrenia 
which existed prior to service.  

In this case, there is ample medical evidence and opinion of 
record to suggest that the veteran is providing a false 
report of past history and treatment which is the product of 
fantasy, delusion, manipulation and/or fabrication.  In April 
1977, psychological testing conducted at the Mandala Center 
suggested that the veteran tended to vent his anger in 
antisocial ways and attempted to manipulate others for his 
own gain.  In April 1979, VA examiners noted that the 
veteran's "multiple and fantastic and contradictory 
stories" were possibly a product of conscious or unconscious 
fabrication.  In April 1980, a VA clinician noted that the 
veteran held beliefs in past events which were delusional.  
Clinical records from Tidewater Mental Health Center note his 
"paranoid delusions concerning his experiences in Vietnam."  
In September 1988, Dr. Wanzo reported him to be a "very poor 
historian."  In October 1992, a VA clinician noted that the 
veteran had a "poor memory" of the snake incident.  The 
summary of treatment by Dr. Mallenbaum reflects that the 
veteran was having difficulty differentiating between fantasy 
and reality, and that he appeared pretty well convinced that 
his fantasies were real.  With regard to the POW claim, Dr. 
Mallenbaum reported that the veteran's claim was "very 
unclear and I personally do not understand it." 

In sum, the totality of these discrepancies cast a 
significant doubt upon the veracity of any of the veteran's 
claimed statements or events which are not corroborated by 
actual documentation.  On this evidence, the Board finds that 
the veteran did not manifest any psychiatric symptoms in 
service as certified by the veteran on his separation 
examination.  There is no evidence of in-service dispensary 
or hospitalization treatment for psychiatric symptoms, nor 
evidence of him being prescribed Prolixin while being treated 
for parasitic disease.  The Board also finds no credibility 
with regard to the veteran's claimed, but undocumented and 
unwitnessed, encounter with a cobra in service.  The Board 
further finds that the veteran was not held captive as a POW 
in service as certified by the veteran on his VA Form 21-526 
filing in July 1978.  This finding is buttressed by the fact 
that the DIA does not list the veteran as a POW and the 
veteran's own admission, contained in a September 1998 
examination report, that his superiors in service did not 
believe his claim.  These findings of fact must be taken into 
consideration by the Board in evaluating the relative 
strength and probative value to assign to the medical 
opinions of record.

A.  PTSD

The Board first finds that the preponderance of the medical 
evidence establishes that the veteran does not meet the 
criteria for a PTSD diagnosis.  The Board finds as 
particularly persuasive the September 1998 opinion by Dr. 
Rosenbaum as well as the February 2002 opinion with addendum 
in May 2002 which found that the criteria for a PTSD 
diagnosis had not been met.  Both of these diagnoses were 
based upon review of the medical records of file at the time 
of examination.  In the opinion of Dr. Rosenbaum, the 
veteran's brief exposure to a poisonous snake, even if deemed 
true, was an insufficient stimuli to provoke PTSD.  The 
examiner in February 2002 also indicated that exposure to the 
snake was not of sufficient number or intensity to warrant a 
PTSD diagnosis.  Both of these examiners gave no credence to 
the alleged POW experience as a PTSD stressor.  This 
conclusion is also buttressed by the numerous private and VA 
examination reports of record which conclude that the veteran 
manifests paranoid type schizophrenia and a personality 
disorder.  VA clinical records, which include progress notes 
from MHC and the Vietnam Group, are conspicuously absent for 
a PTSD diagnosis.  In fact, clinician notes in October 1992 
and July 1995 found that a diagnosis of PTSD was difficult to 
render in light of the veteran's other psychological 
conditions.

In so deciding, the Board acknowledges that there are 
opinions of record from qualified professionals which give 
the veteran a PTSD diagnosis.  VA is not bound to accept any 
opinion concerning the merits of a claim, and has a duty to 
evaluate all the evidence as to weight and credibility.  
Hayes v. Brown, 5 Vet. App. 60 (1993); Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review as well as the relative merits of the 
expert's qualifications and analytical findings.  Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).

The first PTSD diagnosis of record comes from Dr. Wanzo 
following an "INITIAL PSYCHIATRIC EXAMINATION" in September 
1988.  Dr. Wanzo, while conceding that the veteran was a 
"very poor historian," appears to have accepted the 
veteran's report of some unspecified stressor in arriving at 
a PTSD diagnosis.  As noted by the VA examiner in February 
2002, there is no reference in the examination report as to 
what the PTSD diagnosis was based upon other than the fact 
that the veteran served in Vietnam.  This examination report, 
which has been reported in full above, is analytically 
deficient and holds little probative value.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993) (weight of an opinion or 
diagnosis may be less if the examiner fails to explain the 
basis for such opinion or diagnosis).  

The record next reflects a diagnosis of PTSD reported by Dr. 
Holton in his progress records.  However, in an undated 
letter received in March 1993, Dr. Holton's use of word 
"apparent" reflects that he is only recording a history of 
diagnosis.  Dr. Jones also reports in his progress notes that 
the veteran "appeared" to be victim of Vietnam associated 
PTSD, but again clinical notes reflect that this diagnosis 
was recorded due to the fact that the veteran had been 
prescribed Prolixin and Cogentin by another physician.  Drs. 
Holt and Jones are family practicians who, by reference to 
their clinical records were treating the veteran for 
physical, and not psychiatric, conditions.  The diagnosis of 
PTSD provided by both are clearly based on lay history alone.  
The Board, therefore, assigns little probative value to these 
diagnoses.  See Sklar, 5 Vet. App. 140 (1993)(probative 
weight of an opinion may be less if the examiner is not a 
specialist).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, is of little probative value).

In a somewhat more extensive analysis, Dr. Mallenbaum has 
also provided a diagnosis of PTSD based upon his therapy 
sessions with the veteran between 1991 and 1996.  Dr. 
Mallenbaum indicates that the veteran's "experiences" 
during the Vietnam War have become productive of PTSD.  The 
only "experience" identified appears to involve the 
incident with the cobra.  From the summary of treatment, it 
does not appear to the Board that the alleged POW experience 
supports the PTSD diagnosis as the veteran's claim was 
admittedly very unclear and not understandable to Dr. 
Mallenbaum.  It is clear to the Board that Dr. Mallenbaum's 
opinion is based entirely on the veteran's lay report of 
symptoms and treatment which has been rejected as false and 
inaccurate by the Board.  As held above, the Board has found 
that the veteran did not manifest any psychiatric symptoms in 
service, that he did not have in-service treatment for 
psychiatric symptoms, that his claimed encounter with a cobra 
in service is not credible and that he was not detained as a 
POW while in Vietnam.  The PTSD diagnosis provided by Dr. 
Mallenbaum, therefore, is assigned little, if any, probative 
weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-1 (1993); 
(medical opinion based on a rejected factual predicate has no 
probative value); Swann v. Brown, 5 Vet. App. 229 (1993) 
(doctor opinions based entirely on history provided by 
claimant can be no better than facts alleged); Grover v. 
West, 12 Vet. App. 109, 112 (1999) (examiner reference to 
foot fracture in service, which was not shown by service 
medical records, cannot be considered as competent).

Based upon the above, the Board finds that the preponderance 
of the evidence establishes that the veteran does not 
manifest PTSD.  The competent and probative evidence of 
record, which includes psychiatric examination based upon 
review of the medical evidence of record, overwhelmingly 
supports this finding.  The PTSD diagnosis by Drs. Wanzo and 
Mallenbaum are not based upon review of the medical evidence 
of record but, rather, an inaccurate and false report of lay 
history.  Drs. Holton and Jones merely record a diagnosis of 
PTSD based on the veteran's report of treatment, and not 
actual psychiatric examination and evaluation.  The veteran's 
own opinion that he manifests PTSD, as well as the 
observation of symptoms by his lay witness, are not competent 
to establish a diagnosis of PTSD.  See Davis v. West, 13 Vet. 
App. 185 (1999) (a lay person is not competent to diagnose a 
psychiatric disorder).  The claim for service connection for 
PTSD, therefore, is denied.

B.  Acquired psychiatric disorder other than PTSD

The record reflects that the veteran reported a pre-service 
history of "DEPRESSION OR EXCESSIVE WORRY" symptoms at the 
time of his induction examination in August 1965.  His 
psychiatric examination, however, indicated a "NORMAL" 
psychiatric status.  VA regulations dictate that the 
presumption of soundness attaches where lay report of pre-
service conditions are not detected upon induction 
examination.  38 C.F.R. § 3.304(b)(1) (2002).  See also Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994) (veteran determined to 
have entered service in sound condition when his report of 
asthma upon entrance was not detected by induction 
examination).  See also Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  As explained in Crowe, VA regulations expressly 
provide that the term "noted" denotes "only such 
conditions as are recorded in examination reports" and that 
history of pre-service conditions does not constitute a 
"notation" for purposes of 38 C.F.R. § 3.304(b).  Crowe, 7 
Vet. App. at 245.  

In this case, there is no clinical evidence of pre-service 
treatment for psychiatric disability, to include paranoid 
schizophrenia.  Dr. Mallenbaum has provided opinion that the 
veteran's paranoid schizophrenia predated his dates of 
service in the Vietnam War.  The veteran's counsel has argued 
that such evidence establishes that paranoid schizophrenia 
pre-existed service.  The Board disagrees.  Certainly, Dr. 
Mallenbaum is competent to render such an opinion, see 
Harris, 203 F.3d. 1347 (Fed. Cir. 2000), but the Board lends 
no credence to the veteran's report of symptoms which are not 
corroborated by contemporaneous documentation.  In this case, 
the veteran told an examiner in March 1981 that he denied 
ever having psychological problems prior to his tour of duty 
in Vietnam.  On other occasions, he has claimed the onset of 
his symptoms while in service.  The opinion by Dr. 
Mallenbaum, as well as a summary of his treatment records, 
does not delineate the pre-service symptoms claimed by the 
veteran nor the time period that such symptoms manifested.  
Quite simply, the opinion of pre-service disability by Dr. 
Mallenbaum is unsupported and unsupportable by the evidence 
of record.  Rather, the psychiatric examination upon 
induction, which included review of the veteran's report of 
pre-service symptoms, positively found that a psychiatric 
disorder did not exist prior to service.  The Board, 
therefore, finds that the presumption of soundness attaches, 
and that the veteran entered service in sound condition.  
38 C.F.R. § 3.304(b) (2002); Crowe, 7 Vet. App. at 245.

The veteran's service medical records are negative for 
complaint, treatment or diagnosis of an acquired psychiatric 
disorder.  The Board has previously found that the veteran 
did not manifest any psychiatric symptoms in service nor 
receive in service treatment for psychiatric disability.  
Post-service, the record first reflects the veteran's 
treatment in April 1977 for alcoholic paranoid state, marital 
maladjustment and passive-dependent personality with paranoid 
and antisocial traits.  In 1978, he was again treated for 
paranoid state, possibly related to alcohol abuse.  He was 
first diagnosed with paranoid type schizophrenia by VA 
examination in August 1978.  Thereafter, his acquired 
psychiatric disorder has been primarily diagnosed as paranoid 
type schizophrenia, but other diagnoses of atypical paranoid 
disorder, schizophrenic illness with paranoid features and 
psychophrenia have been noted.  There is no clinical evidence 
of paranoid schizophrenia in service or manifest to a degree 
of 10 percent or more within one year from the veteran's 
separation from service.  

In February 2002, the veteran underwent VA examination with 
benefit of review of the claims folder.  This examiner, in an 
addendum dated in May 2002, found that schizophrenia was 
first manifested in 1979, and that there was no relationship 
between his paranoid type schizophrenia and active service.  
On the other hand, Dr. Mallenbaum has provided opinion that 
Paranoid Schizophrenia pre-existed service and was aggravated 
therein.  Dr. Radcliffe recorded a history of schizophrenic 
illness since service, and the clinical records of Drs. Jones 
and Holton also record diagnoses of schizophrenia and 
psychophrenia which are presumably related to active service.  
A review of the record demonstrates the February 2002 opinion 
with addendum in May 2002 opinion holds substantially more 
probative value in this case as it is based upon review of 
the entire medical record.  The opinions by Drs. Mallenbaum, 
Radcliffe, Jones and Holton are based entirely on the 
veteran's false lay report of in-service and post-service 
symptomatology, and holds little, if any, probative value.  
The statements of the veteran and his lay witness associating 
his acquired psychiatric disorder to event(s) in active 
service are of no probative value.  See Davis, 13 Vet. App. 
185 (1999).

Finally, the veteran's claimed POW experience, even if deemed 
true, lasted less than 30 days in duration.  Therefore, the 
presumptive provisions pertaining to former POW's do not 
apply in this case.  38 U.S.C.A. § 1112(b) (West 1991); 
38 C.F.R. § 3.309(c) (2002).  The evidence also shows that 
the veteran has been diagnosed with a personality disorder 
which, under the law for VA compensation purposes, is not 
recognized as a disability.  38 C.F.R. § 3.303(c) (2001).  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The Board, 
therefore, finds that the veteran's acquired psychiatric 
disorder, primarily diagnosed as paranoid type schizophrenia, 
was first manifested many years after service, and that the 
preponderance of the evidence establishes that his acquired 
psychiatric disorder is not causally related to events in 
service.  The claim for service connection for an acquired 
psychiatric disorder, therefore, is denied.




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

